Case 2:18-cv-00546-JRG Document 111 Filed 03/25/20 Page 1 of 7 PageID #: 6743




                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TEXAS
                                     MARSHALL DIVISION



    CANON, INC.,

                   Plaintiff,                       Civil Action No. 2:18-cv-00546-JRG
    vs.

    TCL ELECTRONICS HOLDINGS                        JURY TRIAL DEMANDED
    LTD., et al.

                    Defendants.


                        DEFENDANTS’ MOTION FOR RULING
                 ON MOTIONS TO DISMISS AND MOTION TO TRANSFER

          Defendants Shenzhen TCL New Technologies Co. Ltd. (“Shenzhen TCL”); TCL

Corporation (“TCL Corporation”); TCL King Electrical Appliances (Huizhou) Co. Ltd. (“TCL

King Huizhou”); and TCL Electronics Holdings Ltd. (“TCL Holdings”) (collectively,

“Defendants”) respectfully request that the Court enter an order and rule on their pending motions

to dismiss this case for lack of personal jurisdiction and failure to state a claim [Dkt. Nos. 19, 48],

and to transfer this case to the Northern District of California [Dkt. No. 59].1 One of these motions

has been pending for almost a year, while the other two have been pending for over six months.

Plaintiff Canon, Inc. (“Canon”) opposes Defendants’ request for a ruling.

I.        PROCEDURAL BACKGROUND

          Defendant TCL Holdings was the only defendant named in the original complaint in this

case. Eleven months ago, on April 23, 2019 (the date its first response to the original complaint



1
  If the Court grants in whole or in part the pending motions to dismiss for lack of personal jurisdiction,
transfer of this case to the Northern District of California would still be proper as to at least defendant TCL
King Huizhou, which has not moved to dismiss for lack of personal jurisdiction.


DEFENDANTS’ MOTION FOR RULING – Page 1
Case 2:18-cv-00546-JRG Document 111 Filed 03/25/20 Page 2 of 7 PageID #: 6744




was due), TCL Holdings filed a motion to dismiss Canon’s complaint for lack of personal

jurisdiction. Dkt. No. 19. Canon responded on May 7, 2019 [Dkt. No. 27]. TCL Holdings filed

its reply on May 22, 2019 [Dkt. No. 37], and Canon filed its sur-reply on June 3, 2019 [Dkt. No.

38]. Accordingly, TCL Holdings’ motion is fully briefed and has been ripe for consideration for

over ten months.

       In response to TCL Holdings’ motion to dismiss, Canon filed an amended complaint,

naming seven additional foreign entities as defendants. Dkt. No. 22.

       On August 12, 2019 (the date responsive pleadings were due), Shenzhen TCL and TCL

Corporation, among others,2 filed a motion to dismiss Canon’s first amended complaint for lack

of personal jurisdiction. Dkt. No. 48. TCL King Huizhou and TCL Holdings joined Shenzhen

TCL and TCL Corporation in this motion asking the Court to dismiss this action for failure to state

a claim. See id. Canon responded on August 29, 2019 [Dkt. No. 54]. Defendants filed their reply

on September 9, 2019 [Dkt. No.58], and Canon filed its sur-reply on September 16, 2019 [Dkt.

No. 61]. Accordingly, Defendants’ motion is fully briefed and has been ripe for consideration for

over six months.

       On September 12, 2019 (one month after responsive pleadings), Defendants moved to

transfer venue to the Northern District of California [Dkt. No. 59]. Canon responded on October

4, 2019 [Dkt. No. 64]. Defendants filed their reply on October 15, 2019 [Dkt. No. 66], and Canon

filed its sur-reply on October 22, 2019 [Dkt. No. 67]. Accordingly, Defendants’ motion to transfer

is fully briefed and has been ripe for consideration for over five months. Defendants also filed an




2
 The Court recently dismissed the following defendants: TCL King Electronics (Chengdu) Co., Ltd. (“TCL
King Chengdu”); TCL King Electrical Appliances (Nanchang) Co., Ltd. (“TCL King Nanchang”); TCL
Tongli Electronics (Huizhou) Co., Ltd. (“Tongli”); and Tonly Electronics Holdings Ltd. (“Tonly”). Dkt.
No. 83.


DEFENDANTS’ MOTION FOR RULING – Page 2
Case 2:18-cv-00546-JRG Document 111 Filed 03/25/20 Page 3 of 7 PageID #: 6745




unopposed motion for hearing on the motion to transfer on November 7, 2019 [Dkt. No. 76]. The

Court neither ruled on this motion nor set a hearing. As such, Defendants now request a ruling.

II.     LEGAL STANDARD AND ARGUMENT

        In accordance with Local Rule CV-26(a), Defendants have fully cooperated in discovery

despite their pending motions to dismiss and motion to transfer. In particular, Defendants have

expended significant resources trying to schedule depositions of Defendants’ party witnesses, even

though those witnesses all reside in China and, as explained previously to the Court, the worldwide

coronavirus pandemic is causing extreme difficulty in scheduling such depositions. In light of the

issues associated with the coronavirus and the April 27, 2020 close of fact discovery, and because

the Claim Construction Hearing was held on March 18, 2020, Defendants respectfully request a

ruling on their motions to dismiss and motion to transfer. Defendants note that at least some of

the outstanding deposition issues of party witnesses located in China would be rendered moot if

the motions to dismiss were granted, as at least four of the noticed depositions and one Rule

30(b)(6) deposition notice would be mooted.

        Since the filing of TCL Holdings’ motion to dismiss eleven months ago, the Defendants

have engaged in significant discovery efforts, exchanged invalidity contentions, and completed

claim construction briefing and a hearing in a venue that lacks personal jurisdiction over three of

the four Defendants and is clearly less convenient than the Northern District of California. Canon,

too, has engaged in significant discovery, including third-party discovery that has taken place

entirely within the state of California.3 In order to prevent a waste of time, resources, money, and


3
  Canon has served document and deposition subpoenas on third-party Roku, Inc., which is headquartered
in the Northern District of California. The document subpoena requested the production of materials, and
noticed the deposition of Roku to take place, in Palo Alto, California, in the Northern District of California.
Canon also served subpoenas to compel the deposition testimony in Palo Alto, CA of seven (7) employees
of Roku, all of whom work out of Roku’s headquarters in the Northern District of California. Canon also
served subpoenas for four (4) employees of third-party TTE Technology, Inc. (“TTE”), all of whom work


DEFENDANTS’ MOTION FOR RULING – Page 3
Case 2:18-cv-00546-JRG Document 111 Filed 03/25/20 Page 4 of 7 PageID #: 6746




avoid unnecessary litigation, Defendants respectfully request a ruling on the motions to dismiss

and motion to transfer at the Court’s earliest convenience. See, e.g., In re Flopam Inc., 707 F.

App’x 704, 705 (Fed. Cir. 2017) (stating that “matters of venue should take top priority in the

handling of this case by the District Court”) (internal citations omitted); In re Google Inc., No.

2015-138, 2015 WL 5294800, at *1 (Fed. Cir. July 16, 2015) (discussing the “importance of

addressing motions to transfer at the outset of litigation” and ordering the District Court to stay all

proceedings and rule on the transfer motion) (quoting In re EMC Corp., 501 F. App’x 973, 975

(Fed. Cir. 2013)); In re Nintendo Co., Ltd., 544 F. App’x 934, 941 (Fed. Cir. 2013) (discussing

“the principle that a trial court must first address whether it is a proper and convenient venue before

addressing any substantive portion of the case.”); Steinbuch v. Cutler, 518 F.3d 580, 590 (8th Cir.

2008) (affirming stay of discovery pending ruling on motion to dismiss for lack of personal

jurisdiction); Gilbert v. Ferry, 401 F.3d 411, 415–16 (6th Cir. 2005) (affirming stay of discovery

pending ruling on dispositive motion asserting a jurisdictional issue); String Cheese Incident, LLC

v. Stylus Shows, Inc., No. 1:02-CV-01934-LTB-PA, 2006 WL 894955, at *2 (D. Colo. Mar. 30,

2006) (“subjecting a party to discovery when a motion to dismiss for lack of personal jurisdiction

is pending may subject him to undue burden or expense, particularly if the motion to dismiss is

later granted.”).

III.    CONCLUSION

        For the foregoing reasons, and the reasons stated in the briefing related to Defendants’

motions to dismiss and motion to transfer, Defendants respectfully request that the Court issue an

Order (a) dismissing this case for lack of personal jurisdiction as to TCL Holdings, TCL Corp.,




at TTE’s headquarters in the Central District of California. In addition, Canon served subpoenas directed
to TTE itself, demanding compliance in the Central District of California.


DEFENDANTS’ MOTION FOR RULING – Page 4
Case 2:18-cv-00546-JRG Document 111 Filed 03/25/20 Page 5 of 7 PageID #: 6747




and Shenzhen TCL, (b) dismissing this case as to all Defendants for failure to state a claim, and

(c) transferring this case to the Northern District of California.4



                                                            Respectfully submitted,

                                                            /s/ Jennifer H. Doan
                                                            Jennifer H. Doan
                                                            Texas Bar No. 08809050
                                                            Joshua R. Thane
                                                            Texas Bar No. 24060713
                                                            Cole Alan Riddell
                                                            Texas Bar No. 24105423
                                                            Kyle Randall Akin
                                                            Texas Bar No. 24105422
                                                            HALTOM & DOAN
                                                            6500 Summerhill Road, Suite 100
                                                            Texarkana, TX 75503
                                                            Telephone: (903) 255-1000
                                                            Facsimile: (903) 255-0800
                                                            Email: jdoan@haltomdoan.com
                                                            Email: jthane@haltomdoan.com
                                                            Email: criddell@haltomdoan.com
                                                            Email: kakin@haltomdoan.com




4
  Alternatively, if the Court concludes that an Order on Defendants’ pending motions (Dkt. Nos. 19, 48, 59)
is not imminently forthcoming, Defendants respectfully request that the Court stay the case pending its
ruling on the motions. See Nexus Display Techs. LLC v. Dell, Inc., No. 2:14-CV-762, 2015 WL 5043069,
at *n.4 (E.D. Tex. Aug. 25, 2015) (stating that Defendant “could have requested a stay of any of the previous
deadlines—or discovery, for that matter—pending a ruling on its motion [to transfer].”); see also In re
Google Inc., 2015 WL 5294800, at *1-2 (ordering the district court to “stay all proceedings pending
completion of the transfer matter”); In re Fusion-IO, Inc., 489 F. App’x 465, 466 (Fed. Cir. 2012) (“We
fully expect . . . for the district court to act on those [transfer] motions before proceeding to any motion on
the merits of the action.”); Steinbuch, 518 F.3d at 590 (affirming stay of discovery pending ruling on motion
to dismiss for lack of personal jurisdiction); Gilbert, 401 F.3d at 415–16 (6th Cir. 2005) (affirming stay of
discovery pending ruling on dispositive motion asserting a jurisdictional issue).


DEFENDANTS’ MOTION FOR RULING – Page 5
Case 2:18-cv-00546-JRG Document 111 Filed 03/25/20 Page 6 of 7 PageID #: 6748




                                                     Andrew N. Thomases
                                                     (CA Bar No. 177339)
                                                     Andrew T. Radsch
                                                     (CA Bar No. 303665)
                                                     Christopher M. Bonny
                                                     (CA Bar No. 280554)
                                                     ROPES & GRAY LLP
                                                     1900 University Avenue
                                                     East Palo Alto, CA 94303-2284
                                                     Telephone: (650) 617-4000
                                                     Facsimile: (650) 617-4090
                                                     Email: andrew.thomases@ropesgray.com
                                                     Email: andrew.radsch@ropesgray.com
                                                     Email: christopher.bonny@ropesgray.com

                                                     Scott S. Taylor (MA Bar No. 692689)
                                                     ROPES & GRAY LLP
                                                     Prudential Center
                                                     800 Boylston Street
                                                     Boston, MA 02199
                                                     Telephone: (617) 951-7000
                                                     Email: scott.taylor@ropesgray.com

                                                     Lance W. Shapiro (NY Bar 5397955)
                                                     ROPES & GRAY LLP
                                                     1211 Avenue of the Americas
                                                     New York, NY 10036-8704
                                                     Telephone: (212) 596-9000
                                                     Facsimile: (212) 596-9090
                                                     Email: lance.shapiro@ropesgray.com

                                                     ATTORNEYS FOR DEFENDANTS


                                CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing document was filed electronically in
compliance with Local Rule CV-5(a). All other counsel of record not deemed to have consented
to electronic service were served with a true and correct copy of the foregoing by certified mail,
return receipt requested, on this 25th day of March 2020.

                                                    /s/ Jennifer H. Doan
                                                    Jennifer H. Doan




DEFENDANTS’ MOTION FOR RULING – Page 6
Case 2:18-cv-00546-JRG Document 111 Filed 03/25/20 Page 7 of 7 PageID #: 6749




                            CERTIFICATE OF CONFERENCE

       The undersigned certifies that counsel for Plaintiff and the Defendants complied with the
meet and confer requirement in Local Rule CV-7(h). Specifically, Mr. Josh Thane, counsel for
Defendants, and Mr. Gil Gillam, counsel for Plaintiff, met and conferred in person on March 23,
2020 and by electronic mail on March 24, 2020. Canon opposes Defendants’ request for ruling.

                                                   /s/ Joshua R. Thane
                                                   Joshua R. Thane




DEFENDANTS’ MOTION FOR RULING – Page 7
